DETAILED ACTION
This office action is in response to the remarks filed on 06/08/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable by Gong et al. US 2019/0149052 in view of Cohen  US 2016/0233779.
Regarding claim 1, Gong teaches a method [Figures 1-7] comprising:
for a switching power converter [10, FIG. 1] having an auxiliary switch [m2, FIG. 3]  configured to cycle off [Vgd1 low] after an adaptive on-time period [Vgd1] to force a negative current [Ip fig. 6] through an inductive storage element [38 fig. 3] connected to a power switch transistor [m1, FIG. 3] setting the adaptive on-time period [on time for 35, FIG. 6-7] to be relatively long so that the negative current forces a drain-to-source voltage [Vds] for the power switch [m1] to drop to zero volts [FIG. 6-7] in a first zero condition [see fig. 6-7];
following the first zero [see Fig. 6-7, Vds], decreasing (with circuitry Fig. 5) the adaptive on-time period [operation from Fig. 7c to Fig. 7a or 7b, par. 85] so that the negative current [Ip]  forces the drain-to-source voltage [Vds] to resonantly oscillate [Fig. 6 t4-t5] through a positive voltage valley;
following the positive voltage valley, increasing (with circuitry in Figure 5)  the adaptive on-time period [operation from Fig. 7a to 7b] just until the drain-to-source voltage [Vds] achieves a second zero [T8, this shows the second zero however the increasing is shown in Figures 7a and 7B which show that the on time of the switch 35 is increased from for example 225 ns to 440ns] to detect an optimal adaptive on-time period [determined by Fig. 5 circuitry], and operating the switching power converter [10, FIG. 1] using zero-voltage switching [ZVS, par. 45] according to the optimal adaptive on-time period [determined in Fig. 5]. (For example; Par. 66-85)
Gong does not teach a first zero-crossing, a second zero-crossing and to drop below zero volts.
Cohen teaches (Figures 1-4) a first zero-crossing (with signals 342), a second zero-crossing (with signal342) and to drop below zero volts (Figure 3 below vth1 which can be zero). (For example; Par. 16-28)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gong to include a first zero-crossing, a second zero-crossing and to drop below zero volts, as taught by Cohen to reduce high switching losses. 
Regarding claim 2, Gong teaches decreasing [with Fig. 5, from Fig. 7c to Fig. 7a or 7b] the adaptive on-time period [Vgd1] is responsive to a detection of the first zero (See fig. 6-7). 
Gong does not teach a first zero-crossing, a second zero-crossing and to drop below zero volts.
Cohen teaches (Figures 1-4) a first zero-crossing (with signals 342), a second zero-crossing (with signal342) and to drop below zero volts (Figure 3 below vth1 which can be zero). (For example; Par. 16-28)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gong to include a first zero-crossing, a second zero-crossing and to drop below zero volts, as taught by Cohen to reduce high switching losses. 
Regarding claim 3, Gong teaches [Figures 1-7] increasing (Fig. 5, operation from Fig. 7a or 7b to Fig. 7c) the adaptive on-time period [Vgd1] is responsive to a detection of the positive voltage valley [See Fig. 6-7]. (For example; Par. 66-85)
	Regarding claim 4, Gong teaches [Figures 1-7] wherein operating the switching power converter (Fig. 1 or Fig. 3) using zero-voltage switching (par. 45) comprises: cycling on the power switch transistor (M1) to develop a primary winding current (Ip); cycling off the power switch transistor; and cycling on the auxiliary switch (M2) for the optimal adaptive on-time period. (For example; Par. 66-85)
	Regarding claim 5, Gong teaches  [Figures 1-7] wherein operating the switching power converter using zero-voltage switching further comprises: switching off the active clamp transistor (M2) to discharge the drain-to-source voltage to zero volts (Fig. 6-7); and switching on the power switch (M1) while the drain-to-source voltage equals zero volts (ZVS switching). (For example; Par. 66-85)
	Regarding claim 6, Gong teaches [Figures 1-7] a power converter [10, FIG. 1], comprising: a power switch transistor [M1];  an auxiliary switch transistor [M2], and an adaptive on-time control circuit [at 33, Fig. 3] configured to adjust an on-time period [Vgd1] for the auxiliary switch transistor [S2, FIG. 1] to equal an optimal on-time period [determined by Fig. 5 circuitry] based upon the detections of valleys [valleys in Figures 6-7] , wherein the valleys occur when the on-time period [Vgd1] is less than the optimal on-time period [See Fig. 7a and the on time needs to be increased, The increased in shown in Figure 7b] and wherein the zero reaching occur when the on-time period is greater than the optimal on-time period (See Figures 6 and 7c, the on time period is too long), and wherein the adaptive on-time control circuit is further configured to cycle on the power switch transistor [M1] following a termination of the optimal on-time period [determine by Figure 5 and a new cycle begins]. (For example; Par. 66-85)
Gong does not teach zero crossings in a terminal voltage for the power switch transistor.
Cohen teaches (Figures 1-4) zero crossings (Figure 3 below vth1 which can be zero) in a terminal voltage (Vds) for the power switch transistor (with signal 342). (For example; Par. 16-28)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gong to include zero crossings in a terminal voltage for the power switch transistor, as taught by Cohen to reduce high switching losses. 
	Regarding claim 7, Gong teaches [Figures 1-7]  the adaptive on-time control circuit [at 33] is configured to adjust the on-time period [Vgd1] based only on the valleys [See figs. 6-7]. (For example; Par. 66-85)
Regarding claim 9, Gong teaches [Figures 1-7] a converter.
Gong does not teach a first zero-crossing, a second zero-crossing and to drop below zero volts.
Cohen teaches (Figures 1-4) the adaptive on-time control circuit [116, FIG. 1] is configured to adjust the on-time period [period at high level of SC1, FIG. 3] based only on both the valleys [valleys of VDS1 at 344, FIG. 3] and the zero crossings [VDS1 at zero voltages between -100 and 100, FIG. 3]. (For example; Par. 16-28)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gong to include a first zero-crossing, a second zero-crossing and to drop below zero volts, as taught by Cohen to reduce high switching losses. 
Claim 8 are rejected under 35 U.S.C. 103(a) as being unpatentable by Gong et al. US 2019/0149052 in view of Cross US 6069803.
Regarding claim 8, Gong teaches [Figures 1-7] a converter.
Gong does not teach wherein the adaptive on-time control circuit is configured to adjust the on-time period based only on the zero-crossings.
Cross teaches (Figures 5-7) wherein the adaptive on-time control circuit (on time of orz switch) is configured to adjust the on-time period based only on the zero-crossings (Fig. 6). (For example; Col. 11 lines 45-67 and Col. 12)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gong to include wherein the adaptive on-time control circuit is configured to adjust the on-time period based only on the zero-crossings, as taught by Cross to reduce the power losses associated with changing the state of the power switch. 

Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive.
	Applicant argued “There is a big problem for Gong is that Gong doesn't directly measure the drain voltage but instead uses as a proxy the voltage on auxiliary winding 36”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., directly) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argued that “The office action is thus in error when it cites to FIG. 6 of Gong as somehow disclosing this adjustment based upon zero crossings or valley detections in the drain-to- source voltage of Gong's power switch transistor. Instead, Fig. 6 of Gong is showing what happens after the adaptive on-time period is adjusted based upon the difference voltage as…”. However, the examiner is entitled to the broadest reasonable interpretation. In this case, par. 46 of Gong teaches “ These first and second voltages are indicative of a drain voltage of the primary switch before closing the primary switch and a drain voltage of the primary switch before the primary switch is closed,”. This means that the prior art uses a voltage that represent said voltage or that could be said drain voltage. Also, this adjustment is based on a zero value in the VDS voltage of the power switch the references does not mention that the value crosses zero that it is why the rejection is a 103 rejection and not a 102 rejection. Cohen teaches using a zero crossing function which crosses the zero voltage value. The valleys are used in Gong as shown in Figures 6-7 the valleys being a high value of the voltage signal like for example point 70 or 71 in Figure 7a. Therefore, the claim limitations are met by the prior art.
Applicant argued that “Gong thus has no teaching or disclosure of transitioning from a zero-crossing regime to a valley-crossing regime and then increasing the auxiliary switch on-time period until the zero-crossing regime is again reached to determine the optimum auxiliary switch on-time period.” Gong teaches the increasing the on-time period by increasing the on time period from 225 ns in fig. 7a to 440 in Figure 7b the valley and the zero reaching in Gong is done by repetition of the operation of the control circuit of the power converter. The claims are not limited to a time frame period of operation. The first operation of the zero reaching regime is seen in Figure 7a and the first valley then the modification is done in figure 7b which has the increase in on-time period and it has it second or third zero reaching regime and valleys. Also, as mentioned previously this is a 103 rejection not a 102 rejection since the Gong reference teaches the claim limitations by does not provide for a zero crossing but a zero reaching, the zero crossing features are shown in Cohen.
	Applicant argued that “Since the valleys cannot then be directly detected, a valley is detected by the timing out of a delay period after a zero crossing. If the timer times out following a first zero crossing, it may be assumed that the switching power converter has transitioned from zero crossing to positive voltage valleys”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., all the limitations mentioned above) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	



Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838